Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 1 of 8 PageID #: 373




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

   ALLEN HANSON,

          Plaintiff,
                                                       Case No.: 1:17-cv-00598-WES-PAS
   v.

   RHODE ISLAND DEPARTMENT OF
   CORRECTIONS; PATRICIA A. COYNE-
   FAGUE, in her capacity as Director of the
   Rhode Island Department of Corrections; and
   Officer Panerello
   _______________________________________

                                    AMENDED COMPLAINT

         NOW COMES PLAINTIFF, Allen Hanson, through his attorneys, and for his Complaint

  against the above-listed Defendants, states as follows:

                                              PARTIES

                 1.    Plaintiff is an individual who at all times relevant was an inmate at the

  Rhode Island Department of Corrections Intake Service Center.

                 2.    Defendant Rhode Island Department of Corrections (“RIDOC”) is part of

  the executive branch of state government created by the General Assembly pursuant to Rhode

  Island General Law § 42-56-1. As part of the executive branch of state government, the RIDOC

  is subject to tort liability pursuant to Rhode Island General Law § 9-31-1.

                 3.    Patricia A. Coyne-Fague (“Coyne-Fague”) is an individual and the acting

  director of the RIDOC. As the acting director of the RIDOC, Coyne-Fague is responsible for all

  functions, services, and duties of the RIDOC pursuant to Rhode Island General Law § 42-56-4.

                 4.    Officer Panerello (“Panerello”) is an individual who at all times relevant

  was employed by the RIDOC as a correctional officer.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 2 of 8 PageID #: 374




                                    JURISDICTION AND VENUE

                  5.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

  42 U.S.C. § 1983 given that this is a civil action alleging violations of the Eight Amendment of

  the United States Constitution.

                  6.      This Court has supplemental jurisdiction over all state law claims asserted

  herein pursuant to 28 U.S.C. § 1367.

                  7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 given that the

  acts and/or omissions given rise to these claims occurred within the State of Rhode Island and

  the Defendants are located within the State of Rhode Island.

                                     GENERAL ALLEGATIONS

                  8.      Plaintiff incorporates all prior and subsequent allegations in this Complaint

  as if fully set forth herein.

                  9.      On or about May 21, 2017, Plaintiff was charged with first-degree murder

  and ordered held without bail. He was initially placed in a restrictive housing unit for 24 hours

  before being transferred to the general population.

                  10.     On Plaintiff exited the cafeteria and was physically and verbally attacked

  by Officer Panerello.

                  11.     Officer Panerello kicked Plaintiff’s legs and ankles causing Plaintiff to

  suffer immediate physical pain and injury.

                  12.     The attack by Officer Panerello was unnecessary, without cause, and

  intended for the sole purpose of causing physical and mental harm to Plaintiff.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 3 of 8 PageID #: 375




                 13.   Immediately following the attack by Officer Panerello, Plaintiff was

  booked and placed in disciplinary confinement for a period of 20-days. Exhibit A: Inmate

  Discipline History Report.

                 14.   Upon being placed in disciplinary confinement Plaintiff suffered a mental

  breakdown and placed on suicide watch in a unit referred to as “CMS.”

                 15.   While in the CMS unit, Plaintiff was denied basic essentials such as toilet

  paper, a tooth brush, soap, shoes, showers, and utensils.

                 16.   The conditions of Plaintiff’s confinement in the CMS unit were deplorable

  and the walls and floor was covered with feces and urine.

                 17.   Plaintiff was forced to stay inside of his chamber in the CMS unit except to

  meet with the prison psychologist and thus tolerate the deplorable conditions that existed.

                 18.   For months Plaintiff was unable to secure the form required to file a

  grievance.

                 19.   Plaintiff filed a filed a grievance based on the decision to place him in

  disciplinary confinement and filed a complaint against Officer Panerello.

                 20.   Plaintiff’s grievance was denied and his complaint against Officer

  Panerello was subsequently ignored.

                 21.   Plaintiff filed a Level 2 Grievance pursuant to the RIDOC’s policies and

  procedures pertaining to Inmate Grievances.

                 22.   Plaintiff’s Level 2 Grievance was never heard despite having filed the

  grievance in accordance with policy and procedure.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 4 of 8 PageID #: 376




                 23.    On or about September 22, 2017, Plaintiff was booked and placed in

  disciplinary confinement for a period of 20-days for damaging law books belonging to the

  RIDOC. Exhibit A: Inmate Discipline History Report.

                 24.    After receiving notice of the infraction, Plaintiff challenged the infraction

  using the RIDOC’s grievance procedure.

                 25.    On or about October 4, 2017, the RIDOC issued a restitution order to

  Plaintiff alleging that the damage to the law books totaled $1,072.60. Exhibit B: Restitution

  Order.

                 26.    Plaintiff challenged the Restitution Order within the time period as set forth

  in the Restitution Order.

                 27.    Despite challenging the Restitution Order within the time frame specified, a

  copy of the Restitution Order was sent to Inmate Accounts and Plaintiff’s account was debited

  $1,072.60.

                 28.    After a hearing conducted on or about November 21, 2017, Plaintiff was

  charged with assault on an inmate with serious injury resulting. The hearing on that charge was

  conducted by a single hearing officer and the sanctions imposed were 150 days of disciplinary

  confinement and loss of good time.

           COUNT I: VIOLATION OF THE 8TH AMENDMENT’S PROHIBITION
                   AGAINST CRUEL AND UNUSUAL PUNISHMENT

                 29.     Plaintiff incorporates all prior and subsequent allegations in this

  Complaint as if fully set forth herein.

                 30.     Plaintiff’s chamber in the CMS Unit was deplorable and the walls and

  floor were covered with urine and feces.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 5 of 8 PageID #: 377




                   31.    Plaintiff was denied basic essentials such as toilet paper, a tooth brush,

  soap, shoes, showers, and utensils.

                   32.    Defendants knew or should have known of the deplorable conditions in

  Plaintiff’s confinement and sought to remedy the situation.

                   33.    By denying Plaintiff toilet paper, a tooth brush, soap, shoes, access to the

  shower, and utensils, Defendant subjected Plaintiff to cruel and unusual punishment in violation

  of the Eighth Amendment.

                   34.    Plaintiff was sentenced to 150 days disciplinary confinement in violation

  of the Morris Rules established by the Consent Order entered by this Court in Morris v.

  Travisono, 310 F. Supp. 857 (D.R.I. 1970) (the “Morris Case”). Such confinement constitutes

  cruel and unusual punishment.

                   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an

  Order declaring that Defendants violated Plaintiff’s right to be free from cruel and unusual

  punishment in violation of the Eighth Amendment, reinstate Plaintiffs’ good time, expunge the

  sentence of excessive disciplinary confinement from Plaintiff’s record, award compensatory

  damages, award punitive damages, award attorney fees and the cost of litigation pursuant to 42

  U.S.C. § 1983, and other relief that this Honorable Court deems appropriate based on the

  circumstances.

                              COUNT II: BREACH OF CONTRACT

                   35.    Plaintiff incorporates all prior and subsequent allegations in this

  Complaint as fully set forth herein.

                   36.    Plaintiff is a third party beneficiary of the Consent Decree entered in the

  Morris Case and of the Morris Rules established pursuant to that Consent Decree.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 6 of 8 PageID #: 378




                   37.    The Morris Rules require that the Department of Corrections Hearing

  Board consist of three members. Upon information and belief, the hearing on November 22,

  2017 that resulted in the imposition of 150 days’ disciplinary confinement of the Plaintiff was

  conducted by a single hearing officer in violation of the Morris Rules.

                   38.    The Morris Rules limit the amount of punitive segregation the

  Disciplinary Board can impose to thirty days.

                   39.    The Department of Corrections breached the Morris Rules and Consent

  Order by failing to conduct Plaintiff’s hearing before a Disciplinary Board consisting of three

  members.

                   40.    The Department of Corrections breached the Morris Rules and Consent

  Order by imposing a sanction of 150 days disciplinary confinement as Plaintiff’s punishment.

                   WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter an

  Order declaring that Defendants breached the Consent Decree and the Morris Rules, reinstate

  Plaintiffs’ good time, expunge the illegal sentence from Plaintiff’s record, award compensatory

  damages, award punitive damages, award attorney fees and the cost of litigation pursuant to 42

  U.S.C. § 1983, and other relief that this Honorable Court deems appropriate based on the

  circumstances.

                                         COUNT III: ASSAULT

                   41.    Plaintiff incorporates all prior and subsequent allegations in this

  Complaint as fully set forth herein.

                   42.    When Plaintiff exited the cafeteria, he was thrown against a wall and his

  legs and ankles were kicked by Officer Panerello and Officer Panerello verbally abused Plaintiff.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 7 of 8 PageID #: 379




                 43.     The attack on Plaintiff by Officer Panerello caused Plaintiff to suffer

  immediate physical and mental pain and injury.

                 44.     The attack by Officer Panerello was unnecessary, without cause, and was

  intended for the sole purpose of causing physical ad mental harm to Plaintiff.

                 WHEREFORE, Plaintiff respectfully requests that this Honorable Court award

  Plaintiff compensatory damages, punitive damages, attorney fees, and other relief that this

  Honorable Court deems appropriate based on the circumstances.

                                     COUNT IV: CONVERSION

                 45.     Plaintiff incorporates all prior and subsequent allegations in this

  Complaint as if fully set forth herein.

                 46.     Defendants debited Plaintiff’s inmate account in the amount of $1,072.60

  for allegedly damaging law books belonging to the RIDOC.

                 47.     Defendants debited Plaintiff’s inmate account despite the fact the Plaintiff

  followed the appropriate procedures for challenging the amount of the alleged damage to the law

  books.

                 48.     By debiting Plaintiff’s account in the amount of $1,072.60, Defendants

  have deprived Plaintiff of his personal property and converted it to their own personal use for

  which they have no lawful claim.

                 WHEREFORE, Plaintiff requests judgment against Defendants in the amount of actual

  damages suffered, together with punitive damages, interest, costs, attorney fees, and any other relief

  this Court deems appropriate under the circumstances.

                                            JURY DEMAND

           PLAINTIFF DEMANS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.
Case 1:17-cv-00598-WES-PAS Document 82-1 Filed 11/04/20 Page 8 of 8 PageID #: 380




                                                      Respectfully submitted,

                                                      Plaintiff,

                                                      By his attorneys,


                                                      /s/                   ____________
                                                      Stacey P. Nakasian, Esq., (#5069)
                                                      DUFFY & SWEENEY, LTD
                                                      321 South Main Street, Suite 400
                                                      Providence, RI 02903
                                                      (401) 455-0700 (T)
                                                      (401) 455-0701 (F)
                                                      snakasian@duffysweeney.com


                                                      /s/
                                                      Ronald C. Desnoyers, Esq. (#8778)
                                                      Law Offices of Ronald C. Desnoyers, Inc.
                                                      838 Reservoir Avenue
                                                      Cranston, RI 02910
                                                      Tel.: (401) 789-4600
                                                      Fax: (401) 789-4660
                                                      desnoyerslaw@gmail.com

  Dated: ______________, 2020



                                  CERTIFICATE OF SERVICE

         I certify that on ________________, 2020, I electronically filed the foregoing
  document(s) and that they are available for viewing and downloading from the Court’s CM/ECF
  system, and that all participants in the case are registered CM/ECF users and that service will be
  accomplished by the CM/ECF system.


                                                      /s/                    __________________
